ORDER

PER CURIAM.
DaJuan Erby appeals from the trial court’s judgment convicting him of unlawful use of a weapon and resisting arrest. We have reviewed the briefs of the parties and the record on appeal and conclude that the trial court’s judgment is supported by substantial evidence and is not clearly erroneous. State v. Ross, 254 S.W.3d 267, 272-73 (Mo.App. E.D.2008). An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Criminal Procedure 30.25(b).